Title: From Thomas Jefferson to Timothy Bloodworth, 31 December 1802
From: Jefferson, Thomas
To: Bloodworth, Timothy


          
            Dear Sir
            Washington Dec. 31. 1802.
          
          Your letters of Nov. 30. & Dec. 14. have been duly recieved. commissions under the bankrupt act, in conformity with the former, were immediately issued. mr West having chosen to be continued as Marshal, his commission was renewed. 
          I feel with great sensibility the friendly expressions in your letter, and the sentiments of approbation as to the conduct of our affairs for their wisdom it would be presumption in me to argue: but that they are well intended I may say with conscious truth. if I know myself I have no passion adverse to the interests of man. I have no pleasure in the exercise of power, wishing that any body should have to dispose of favors, or to exercise severities rather than myself. therefore I shall not be seduced by that to set examples which may lead to abuse of power, or to draw to the executive the authorities more safely possessed by the legislature. to fortify the principles of free government, to fence them by every barrier practicable, and to establish in the government habits of economy, present the principal means by which I can render any permanent service: and if the pursuit of these should be found to acquire popularity, the love of popularity may induce some of those who come after me to practise what their natural dispositions might not otherwise lead them to. if a sense of correct principles can be established among our citizens, instead of the delusions by which our predecessors endeavored to lead them, they will be enabled to keep their governors in the right way.   You will have seen by the message that little important is proposed to Congress. the settlement of the Missisipi territory I think the most so. I am in hopes the obstructions on the Missisipi will be amicably & immediately removed. accept assurances of my sincere esteem & friendly attachment. 
          
            Th: Jefferson
          
        